Citation Nr: 1330721	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.
 
This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2013.  The record contains a transcript of that hearing.

The Veteran filed a claim of entitlement to service connection for PTSD. Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Board also notes that the Veteran filed a notice of disagreement (NOD) with an October 2009 rating decision that decreased an evaluation for a service-connected bilateral hearing loss disability from 20 percent to noncompensable (zero percent) effective January 1, 2010.  His claim was thereafter readjudicated in an August 2010 statement of the case (SOC).  At that time, his acquired psychiatric disorder claim was also readjudicated in an August 2010 supplemental statement of the case (SSOC).  The Veteran subsequently filed a VA Form 9 in September 2010, in which he checked the box in section 9.B. (after initially checking the box in section 9.A. then scratching that section out).  Pertinently, the Veteran specifically stated in the VA Form 9 that he was appealing "ship log of incident I was involved in" appearing to indicate that he was only appealing his acquired psychiatric disorder claim.  

The United States Court of Appeals for Veterans Claims (Court) recently held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC. Unlike in Evans, in this case, the Veteran checked box 9.B., but then, in the same area of the form, indicated that he only wished to pursue his acquired psychiatric disorder claim, as he discussed the circumstances which he contends caused his current acquired psychiatric disorder.  Indeed, the Veteran has not since contended since the issuance of the August 2010 SOC that he wished to appeal the decreased evaluation of his service-connected bilateral hearing loss disability.  Accordingly, the Board finds that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include a major depressive disorder, did not have its onset in service, and was not manifest within the first post-service year, and is not shown to be etiologically related to the Veteran's active service.

2.  A diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125, has not been shown to be the result of the Veteran's reported in-service stressors. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.  In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in December 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that all available, relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained.  The evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, as well as postservice VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's psychiatric symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a relationship between the Veteran's acquired psychiatric disorder and his military service as well as discussion of his in-service stressors.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded a VA examination in December 2012 with an additional opinion obtained in January 2013.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, and documented his current medical conditions.  The Board therefore concludes that the VA examination report with additional opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process considerations have been satisfied.  The Veteran and his representative have been provided with ample opportunity to submit evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2013).  He was afforded a personal hearing before the undersigned in July 2013.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for an acquired psychiatric disorder, to include PTSD

The Veteran contends that he has PTSD which is related to in-service stressors while serving aboard the USS Raleigh in June 1967.  In particular, the Veteran states that he witnessed the dead bodies of two sailors who were killed when attempting to replace a steam valve.  He has also stated that he witnessed dead bodies of two individuals who had fallen from a safety net to the deck.  He further contends that his diagnosed psychiatric disorder, to include depression, is also related to his military service, to include the incidents aboard the USS Raleigh.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Acquired psychiatric disability other than PTSD

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the competent medical evidence of record indicates diagnoses of major depressive disorder.  See, e.g., the December 2012 VA examination report.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, as discussed above, the Veteran contends that during service aboard the USS Raleigh in June 1967, he witnessed the dead bodies of two sailors who were killed when attempting to replace a steam valve.  He has also stated that he witnessed dead bodies of two individuals who had fallen from a safety net to the deck.  

The Board initially notes that the Veteran's DD Form 214, his available service treatment records, and his statement of duty assignments which have been associated with his VA claims folder are negative for any indication that he served in combat during active duty.  Crucially, however, the Veteran's report of the  incident aboard the USS Raleigh pertaining to his witnessing of the dead bodies of sailors who were killed when attempting to replace a steam valve has been verified by the National Archives and Records Administration.  As such, element (2) has been met.  The Board also notes, however, that the Veteran's service treatment records, to include his September 1967 separation examination, are absent complaints of or treatment for an acquired psychiatric disorder or symptoms pertaining thereby.
  
With respect to medical evidence showing manifestations of an acquired psychiatric disorder during the one-year presumptive period after the Veteran's separation from service, the evidence does not show psychiatric symptomatology consistent with 
occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication as contemplated by a compensable evaluation.  On the contrary, the record does not reflect any complaints or medical evidence of a psychiatric disability prior to August 1971 (more than 3 years after his separation from active service).  Based on the foregoing, the Board concludes that service connection on a presumptive basis is not warranted.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's acquired psychiatric disorder is not related to his military service.

Specifically, the Veteran was afforded a VA psychological examination in December 2012.  Notably, the examiner considered the Veteran's report of the in-service incidents aboard the USS Raleigh as well as the Veteran's current complaints and symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Following examination of the Veteran in December 2012, another VA examiner reviewed the Veteran's claims folder, to include the VA examination report, and concluded in a report dated January 2013 that "[t]here is no evidence of a connection of [the Veteran's] depression to his exposure to the two dead bodies."  The VA examiner's rationale for her conclusion was based on her finding that the Veteran's current depression appeared to have begun in relation to his marital problems which occurred in 1976 when the Veteran's divorce from his wife was finalized.    

The December 2012 VA examination report with opinion dated January 2013 was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the January 2013 VA examiner's opinion appears to be consistent with the Veteran's documented medical history, which is absent any report of symptomatology of an acquired psychiatric disorder for more than 3 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by H.P., R.B., H.R., and R.N. which document the Veteran's psychiatric symptomatology.  The Veteran as well as H.P, R.B., H.R., and R.N., while entirely competent to report the Veteran's symptoms both current and past (including depression), have presented no clinical evidence of a nexus between his diagnosed psychiatric disorder and his in-service trauma.  The Board finds that the Veteran, H.P., R.B., H.R., and R.N. as lay persons are not competent to associate any of the Veteran's claimed symptoms to military trauma.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, H.P., R.B., H.R., or R.N. have the medical training to render medical opinions, the Board must find that their contentions with regard to a nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran, H.P., R.B., H.R., and R.N. in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  However, the first postservice evidence of complaint of, or treatment for, a psychiatric disorder is dated in August 1971 when the Veteran complained of nightmares.  See a service annual examination dated August 1971.  This was more than 3 years after the Veteran left active duty in October 1967.    

While the Veteran is competent to report depression over the years since service, the Board notes that his September 1967 separation examination is pertinently absent any complaints of or treatment for an acquired psychiatric disorder.  Moreover, the Board notes that the December 2012 VA examiner reported that the onset of the Veteran's depressive symptoms was likely around 1976 when his divorce was finalized.  The Board therefore finds that the Veteran's current statements regarding a continuity of a psychiatric disorder since service are not credible.  The Veteran's September 1967 separation examination as well as the December 2012 VA examination with January 2013 opinion contradict any current assertion that his current psychiatric disorder was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a psychiatric disorder for multiple years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  

In conclusion, for reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder (PTSD will be addressed below).  The benefit sought on appeal is therefore denied.

PTSD

As discussed above, service connection for PTSD requires that three elements be met:  (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the competent medical evidence of record does not demonstrate that the Veteran has had a diagnosis of PTSD at any time during the pendency of this claim.  Crucially, the Veteran was afforded a VA psychological examination in December 2012.  As indicated above, the VA examiner noted the Veteran's reported stressors, namely his incidents aboard the USS Raleigh as well as his current complaints and symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose PTSD.  On the contrary, the examiner diagnosed the Veteran with major depressive disorder.  The examiner's rationale for not diagnosing PTSD was based on his finding that the only criteria that the Veteran has consistently claimed is nightmares of his in-service stressor.  The other criteria required for a diagnosis of PTSD, however, have not been met, or were rather better explained by his depressive disorder.  The examiner specifically noted that the avoidance of reminders criteria were not met as the Veteran had repeatedly made efforts to collect evidence of the occurrence of the deaths on board the USS Raleigh.  Furthermore, the examiner found that the Veteran was able to establish meaningful relationships as attributed by his staying in contact with fellow sailors over the past 40 years.  He also participates weekly in church and has lived with friends or on their property for the majority of his life.  Moreover, the examiner reported that PTSD is not based on the ability to prove an incident occurred.  Rather, the criteria for PTSD is that the response to the event "involved intense fear, helplessness, or horror."  The examiner noted that while the Veteran's incident was obviously tragic, it is "highly unlikely" that it was traumatic due to the absence of many years that the Veteran sought psychiatric help following the incident.  The examiner also discussed the Veteran's past mental health treatment which consistently noted diagnoses of depression.  

The December 2012 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that the January 2013 VA examiner similarly concluded after review of the Veteran's medical history that he did not meet sufficient criteria to support a diagnosis of PTSD. 
The Board observes that the Veteran has been diagnosed with PTSD on multiple occasions by J.B., MSW, LCSW and was also diagnosed with PTSD by J.R., M.D. during an examination dated February 2009.  Pertinently, the diagnosis of PTSD by J.R., M.D. did not meet the requirements of 38 C.F.R. § 4.125.  Moreover, although not disparaging the qualifications of J.B., MSW, LCSW, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the December 2012 VA examiner, a VA psychologist, who specifically did not report that the Veteran suffered from PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, J.R., M.D. failed to provide a rationale as to his rendering of a PTSD diagnosis, and J.B., MSW, LCSW, although noting the Veteran's nightmares and flashbacks in rendering her PTSD diagnosis, did not consider the Veteran's delayed onset of symptoms following discharge from military service or his ability to establish meaningful relationships with individuals such as the sailors he served with and other friends as well as his participation in church.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the December 2012 VA examiner reviewed the Veteran's available military records as well as the Veteran's entire medical history, and concluded that the evidence of record, to include examination of the Veteran, did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Accordingly, the Board finds that the diagnoses of PTSD rendered by J.B., MSW, LCSW as well as by J.R., M.D. are of no probative value with regard to whether the Veteran has had PTSD diagnosed in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.  

The Board also notes that S.R., Psy.D., conducted a psychological evaluation of the Veteran in March 2009.  Although she rendered a diagnosis of PTSD after examination of the Veteran, she specifically noted that the diagnoses was "per history" of the Veteran.  Crucially, she reported that "[t]he information in this evaluation is questionable, given [the Veteran's] mostly uncooperative demeanor and because he insisted on leaving the interview early.  It appears probable that his distress was exaggerated."  S.R., Psy.D. noted that although the Veteran was able to sit quietly in the waiting area for 45 minutes before his interview, and was able to function well enough to drive to the interview, after 35 minutes of the evaluation, he stated "I can't do this.  I have to go home.  You are making me think bad things, things I don't like.  I need to go home."  S.R., Psy.D. in particular reported that she was therefore unable to gather historical information including the Veteran's legal history, substance abuse history, medical history, mental health history, current functioning, and current daily activities.  Moreover, in rendering a diagnosis of PTSD, S.R., Psy.D. relied in part on the previous diagnoses of PTSD by J.B., MSW, LCSW, which as discussed above the Board has found to be of no probative value with regard to whether the Veteran currently suffers from PTSD.  Therefore, based on the "questionable" information obtained during the evaluation, indication that the evaluation was incomplete, and reliance on previous diagnoses of PTSD which the Board has found to be of no probative value, the Board finds that the diagnosis of PTSD noted by S.R., Psy.D. is also of no probative value in evaluating the Veteran's claim.  

The Board further notes that J.F., M.D., a VA psychiatrist, has rendered diagnoses of PTSD following mental health evaluation of the Veteran.  See, e.g., a VA treatment record dated October 2010.  Pertinently, however, these diagnoses of PTSD were addressed by the December 2012 VA examiner.  In particular, the VA examiner noted that a February 2009 psychiatric evaluation by J.F., M.D., indicated "Veteran has symptoms associated with PTSD but not criteria specific."  A diagnosis of PTSD was subsequently added in an October 2009 VA treatment record.  However, there is no indication of why a diagnosis of PTSD was added.  See Hernandez-Toyens, supra.  The December 2012 VA examiner opined that the most likely reason for the addition of the PTSD diagnosis was that it was added as a focus of treatment and not due to the Veteran's symptoms meeting the criteria specific requirements.  Indeed, as discussed above, the VA examiner reported that the only criteria has consistently claimed is nightmares, and other criteria are either not met or are better explained by his depressive disorder.  Accordingly, the Board finds that the VA treatment records from J.F., M.D. noting a diagnosis of PTSD are of less probative value than the December 2012 VA examination report.        

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms, such as depression.  Indeed, the December 2012 VA examiner indicated that the Veteran endorses some PTSD symptoms.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by H.P., R.B., H.R., and R.N. which document the Veteran's psychiatric symptomatology.  The Veteran as well as H.P, R.B., H.R., and R.N., while entirely competent to report his symptoms both current and past (including depression), have presented no clinical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran, H.P., R.B., H.R., and R.N. as lay persons are not competent to associate any of the Veteran's claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, H.P., R.B., H.R., or R.N. have the medical training to render medical opinions, the Board must find that their contentions with regard to a diagnosis of PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, H.P., R.B., H.R., and R.N. in support of his own claim are not competent evidence of a current PTSD.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a diagnosis of PTD made in accordance with 38 C.F.R. § 4.125 at any time during the pendency of the Veteran's claim, element (1) of 38 C.F.R. § 4.45 is not met.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


